Dismiss and Opinion Filed December 12, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00461-CV

                         MARIA GONZALEZ, Appellant
                                   V.
                            GLO-NITE, Appellee

                  On Appeal from the County Court at Law No. 4
                              Dallas County, Texas
                      Trial Court Cause No. CC-22-00998-D

                         MEMORANDUM OPINION
       Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                          Opinion by Chief Justice Burns
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal submitted without a reporter’s record and for appellant’s brief

to be filed by October 19, 2022. On October 31, 2022, we notified appellant the

time for filing her brief had expired and directed appellant to file a brief within ten

days. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To date, appellant

has not filed her brief or otherwise corresponded with the Court regarding the status

of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Robert D. Burns, III/
220461f.p05                                ROBERT D. BURNS, III
                                           CHIEF JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARIA GONZALEZ, Appellant                    On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-22-00461-CV          V.               Trial Court Cause No. CC-22-00998-
                                             D.
GLO-NITE, Appellee                           Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 12th day of December, 2022.




                                       –3–